DETAILED ACTION
	Applicant’s response, filed 06/16/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.
Claims 1-4 and 7-17 are amended.
Claims 1-20 are rejected.

Specification
The outstanding objection to the Specification is withdrawn in view of the amendments submitted herein.  
The disclosure is objected to because of the following informalities: The paragraph numbering for the Specification is not correct at least on page 1, where the numbering starts over after [0004] with what should be [0005] numbered as [0001]. Paragraph numbering for the entire disclosure should be corrected.
Appropriate correction is required.


Claim Interpretation
Claim Terminology
	In claim 16, the recited “coverages of control sequences overlapping a single nucleotide position of the given active region” reads on per-position-coverage as defined in the Specification at [0076].
35 U.S.C. 112(f)
The amendments to claim 13 have been determined to provide sufficient structure, material, or acts for performing the claimed function. The claim therefore no longer invokes interpretation under 112(f).

Claim Rejections- 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant rejections are newly recited and are necessitated by claim amendment. 
Claims 1, 13, and 17 recites the limitations “wherein each of the active regions of the prokaryotic species has an importance score and weight score based on coverages of control sequences overlapping the active regions”. It is unclear how the importance score and the weight scores are different, as these terms are not unambiguous in the art. A review of the specification fails to provide any limiting definitions of the terms, but does provide non-limiting examples at [0079] and [0082] which also fail to provide descriptions of how these terms differ. For examination purposes, an importance score and a weight score are interpreted as equivalent terms. Clarification via claim amendment is requested. It is noted that Applicant’s remarks regarding the difference between an importance score and a weight score have been considered, but these differences have not been explicitly claimed, and it is not clearly apparent that support for these assertions exists within the Specification. 
Claims 1, 13, and 17 recite the limitation “calculating a growth rate and a viability of the one or more prokaryotic species of the sample based on the coverages”. The relationship between growth rate and viability is unclear. Beyond the claims reciting that that they are both calculated based on i) the coverages of the working sequences overlapping selected active loci of the active regions and ii) the importance score and the weight score of each of the active regions, no differentiating features are provided. No other dependent claims serve to clarify how these calculations are performed or what the relationship is between these terms. A review of the specification provides a non-limiting example for calculating growth rate [00126] and a non-limiting description of the link between viability and replication activity [0017], which fail to provide descriptions of how these terms differ. For examination purposes, a growth rate and a viability are interpreted as equivalent terms. Clarification via claim amendment is requested.
Claims 1, 13, and 17 recite the limitations “calculat(ing) a growth rate and a viability of the one or more prokaryotic species of the working sample” and “provid(ing) an end user a predicted growth rate and viability of one or more prokaryotic species of the working sample”. It is not clear whether the growth rate and the viability calculated in the first limitation are the predicted growth rate and viability provided to an end user. First, the relationship is unclear between the first limitation of “a growth rate and a viability” and the second limitation of “a predicted growth rate and viability” because it is not clear whether the first limitation is intended to provide antecedent basis to the second limitation. Second, it is not clear whether “predicted” is intended to impart a further limitation on the growth rate and viability, i.e., the growth rate and viability calculated in the previous step are further modified in some unclaimed manner to produce a predicted growth rate and viability and the first limitation is therefore not intended to provide antecedent basis, or if it is included in the limitation for descriptive purposes and does not imply further modification of the calculated growth rate and viability. Third, the first limitation recites “a growth rate and a viability” while the second limitation recites “a predicted growth rate and viability”. It is therefore unclear whether “predicted” is intended to modify both growth rate and viability or only growth rate and why “viability” is not preceded by an article. For examination purposes, it is assumed that the calculated growth rate and viability are provided to the end user as predicted, i.e., calculated, values which have not been further modified. If this assumption is correct, it is recommended to amend the second limitation to recite “provid(ing) an end user the growth rate and the viability of one or more prokaryotic species of the working sample” or similar.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a system, and a computer program product for generating and/or analyzing prokaryotic sequencing data [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows: 
Independent claims 1, 13, and 17: map/mapping the working sequences to a reference database comprising reference genomes of the one or more prokaryotic species, each of the reference genomes having an origin of replication, thereby obtaining i) a list of taxonomically identified prokaryotic species of the working sample and ii) coverages of the working sequences with respect to two or more active regions of the reference genomes, the active regions containing active loci other than the origin of replication, the active regions which are active during replication and growth of the prokaryotic species, wherein each of the active regions of the prokaryotic species has an importance score and weight score based on coverages of control sequences overlapping the active regions, the control sequences from sequenced control samples of the prokaryotic species obtained at different growth stages, the importance score and weight score stored in the reference database; and calculate/calculating a growth rate and a viability of the one or more prokaryotic species of the working sample based on i) the coverages of the working sequences overlapping selected active loci of the active regions and ii) the importance score and the weight score of each of the active regions.
Dependent claims 3-4, 7-11, 14-16 recite additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas. For example, claims 3, 14, and 20 further limit the reference database that contains the reference genomes to which the working sequences are mapped; claim 4 further limits coverages of the working sequences; claims 7-8 further limit coverages of the control sequences; claim 9 further limits the working sequences; claims 10 and 15 further limit the mapped sequences; claims 11 and 18 further limit the mapping of the working sequences; claim 16 further limits the importance scores and the weight scores; and claim 19 further limits the reference genomes used for mapping. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually map sequences to reference genomes and calculate a growth rate and viability of one species using the mapped sequences. There are no specifics as to the methodology involved in “mapping” and “calculating” and thus, under the BRI, one could simply, for example, align sequence reads to a reference genome, make a list of identified species, count the number of reads at specific regions to determine sequence coverage, and calculate growth rate and viability using the coverages using pen and paper. The step of calculating growth rate and viability are performed using mathematical techniques, as is supported by the specification at [0067] and [0090], which discusses a statistical analysis of the coverages of the working sample to produce a viability score and a growth score.
Therefore, claims 1, 13, and 17, and those claims dependent therefrom recite abstract ideas [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “sequencing nucleic acids of a non-cultured sample, the sample containing one or more prokaryotic species, thereby producing a plurality of sequences of the nucleic acids, the sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA” and “providing an end user a predicted growth rate and viability of one or more prokaryotic species of the working sample”.
Claims 13 and 17: “access(ing) a plurality of working sequences of sequenced nucleic acids of a non- cultured working sample, the working sample containing one or more prokaryotic species, the working sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA” and “provid(ing) an end user a predicted growth rate and viability of one or more prokaryotic species of the working sample”.
Dependent claims 2, 6, 12 recite steps that further limit the recited additional elements in the claims. For example, claim 2 further limits the type of sample; claim 6 further limits the type of sequencing; and claim 12 further limits the state of the sample.
The claims also include additional elements in the form of computer systems. Dependent claim 5 includes that the method is implemented by a computer system. Independent claim 13 includes a system comprising one or more computer processor circuits configured and arranged to perform the method. Independent claim 17 includes a computer program product… comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform the method. 
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as high throughput “sequencing” of DNA and RNA samples which were collected from the environment, food, or medical sources and were previously frozen, accessing sequencing data, and providing results to an end user, perform functions of collecting and outputting the data needed to carry out the abstract idea. Data gathering and outputting does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering and outputting steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of is implementing a method by a computer system, “a system comprising one or more computer processor circuits configured and arranged to” perform the method, and “a computer program product… comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform a method” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].

Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Franzosa et al. (PNAS, 2014, pp. E2329-E2339, IDS reference) discloses that high throughput sequencing of DNA and RNA samples which were collected from the environment, food, or medical sources and were previously frozen are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract and Figure 1. The prior art to O’Hara (WO 2017/156431, IDS reference) discloses that accessing, or retrieving, data and providing results to an end user are data gathering and outputting elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example: p. 43, lines 1-13; p. 44, lines 5-9; p. 48, lines 20-23. As such, activities such as data gathering and outputting do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1, 13, and 17, and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, O’Hara (WO 2017/156431) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at p. 43, lines 1-13. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
Applicant submits that the amended claims are believed to meet the eligibility requirements of 35 USC 101 for the following reasons: 
1.	The practical application of the invention is to provide an end user a predicted growth rate and viability of prokaryotic species in a sample. 
	It is respectfully submitted that this is not persuasive. As stated in the above rejection and reiterated here, the step of providing an end user a predicted growth rate and viability has been identified as an additional element, but was not found to integrate the recited judicial exceptions into a practical application because it is a data outputting step that is a well-understood, routine, and conventional activity. MPEP 2106.05(g) explains that outputting data is an example of post-solution activity that is not integrated into the claim as a whole. 
2.	The reference database is not an abstract idea.
It is respectfully submitted that this is not persuasive. The independent claims, with claim 1 as an example, recite “mapping the working sequences to a reference database” and as such, a reference database is not claimed. The claims cover a method that requires a reference database for the process of mapping sequences. The process of “mapping” is an abstract idea of comparing two non-abstract elements, sequences and a reference database, to one another.
3.	The terms calculate/calculating have been further modified with additional claim elements. Applicant refers to Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) as an example of a mathematical equation considered to be required to complete the claimed method and system which does not doom the claims to abstraction.
It is respectfully submitted that this is not persuasive. The further modifications of the terms calculate/calculating based on i) the coverages of the working sequences overlapping selected active loci of the active regions and ii) the importance score and the weight score of each of the active regions) are not identified as additional elements. The identified additional elements of the claims are not found to integrate the judicial exceptions into an abstract idea. The courts determined in Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) that claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite “the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame”, and were therefore found to be merely based on or involve a mathematical concept described in the specification. However, a review of the instant Specification provides support for calculating a predicted growth rate and viability using mathematical techniques as the only embodiments [0090]. Therefore, the claimed calculations are not only based on or involve a mathematical concept, and, as such, recite a judicial exception.
4.	Additional algorithm details would be unnecessarily limiting, and many of the claimed actions could be performed by skilled artisans. The prior art and the instant claims differ because the prior art methods rely on the origin of replication or no sequencing data at all, while the current method does not.
	It is respectfully submitted that this is not persuasive. Applicant alleges that the differences between the instant claims and the prior art distinguishes the method, and presumably makes the claims patent eligible. However, steps that Applicant has identified as different from the prior art, such as calculating growth rates and viability, are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception.  The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980))) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible.  It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant claims (see exemplary claim 1) includes only the step of “accessing” sequencing data and “providing an end user” with data.  As set forth above, said steps operate in the claim as data gathering and output steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal et al. (US 2019/0102512, filed 5/08/2017) in view of Airoldi et al. (PLOS Computational Biology, 2009, 5(1), pp. 1-15, IDS reference). The instant rejection is newly stated and is necessitated by claim amendment.
Claim 1 discloses a method, comprising: sequencing nucleic acids of a non-cultured working sample, the working sample containing one or more prokaryotic species, thereby producing a plurality of working sequences of the nucleic acids, the working sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA; mapping the working sequences to a reference database comprising reference genomes of the one or more prokaryotic species, each of the reference genomes having an origin of replication, thereby obtaining i) a list of taxonomically identified prokaryotic species of the working sample and ii) coverages of the working sequences with respect to two or more active regions of the reference genomes, the active regions containing active loci other than the origin of replication, the active regions which are active during replication and growth of the prokaryotic species, wherein each of the active regions of the prokaryotic species has an importance score and weight score based on coverages of control sequences overlapping the active regions, the control sequences from sequenced control samples of the prokaryotic species obtained at different growth stages, the importance score and weight score stored in the reference database; calculating a growth rate and a viability of the one or more prokaryotic species of the working sample based on i) the coverages of the working sequences overlapping selected active loci of the active regions and ii) the importance score and the weight score of each of the active regions; and providing an end user a predicted growth rate and viability of one or more prokaryotic species of the working sample.
Regarding claim 1, the prior art to Segal discloses a method of assessing the growth dynamics of a bacterium in a microbiome (i.e., one prokaryotic species in a sample containing more than prokaryotic species) (abstract). Segal teaches that traditional methods for studying microbial samples relied on techniques for growing (i.e., culturing) samples, while modern interpretation of the gut microbiome is based on a culture-independent, molecular view of the intestine provided by high-throughput genomic screening technologies (i.e., sequencing nucleic acids of a non-cultured sample) [0002-0003]. Segal teaches sequencing DNA fragments of a microbiome to obtain a plurality of nucleic acid sequencing data (i.e., metagenomic sequences) [0007]. Segal teaches determining a level or set of levels of one or more microbial RNA molecules, e.g., transcripts, according to methods known in the art [0202]. Segal teaches aligning (i.e., mapping) the plurality of nucleic acid sequence data to at least one reference sequence, the reference sequence being of a genome of the bacterium (i.e., reference genomes) [0007]. As Segal teaches analyzing separate phyla and species of bacteria from the microbiome samples (FIG. 4 and [0052-0053]), it is considered that Segal fairly teaches the limitations regarding obtaining a list of taxonomically identified prokaryotic species in the sample. Segal teaches analyzing the frequency of at least one nucleotide positioned at the origin of replication of the genome (i.e., the reference genomes have an origin of replication) and the frequency of at least one nucleotide positioned at the terminus of the genome, wherein the ratio of the frequencies is indicative of the growth dynamics of the bacterium [0007]. Segal teaches that bacterial growth dynamics are inferred from sequencing coverage analysis of a single metagenomic sample, where coverages are the number of mapped metagenomic reads at each genomic location [0048]. As Segal teaches that microbiota dynamics can be probed from a single metagenomic sample by examining the pattern of sequence read coverage across bacterial genomes [0059], and as Segal teaches that during bacterial DNA replication, DNA copy number near the replication origin should reflect the growth rate of the bacterial population [0059], it is considered that Segal fairly teaches the limitation regarding at least two active regions which are active during replication and growth. Segal teaches that growth dynamics refers to the growth phase of a bacterium and to the growth rate itself [0066]. As Segal teaches the identification of bacteria from a non-dividing population from a flat sequencing coverage pattern across the genome [0048], and as viability scores are interpreted as being linked to present replication activity as discussed in Claim Interpretation, it is considered that Segal fairly teaches the limitation of calculating a viability of the one or more prokaryotic species of the sample based on the coverages. Segal teaches growing ex-vivo cultures of E. coli and sampling in the exponential and stationary growth phases for next generation DNA sequencing (i.e., control sequences from sequenced control samples of the prokaryotic species obtained at different stages of growth) [0293]. Segal teaches that the results of their analysis may be presented graphically (i.e., providing an end user a predicted growth rate and viability) [0133].
Segal does not distinctly teach producing metatranscriptomic sequences, active regions containing active loci other than the origin or replication, or importance scores and weight scores for the active regions.
However, the prior art to Airoldi discloses statistical methodology to identify quantitative aspects of the regulatory mechanisms underlying cellular proliferation in Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression data (i.e., RNA) from samples grown in chemostat cultures at known growth rates (i.e., different stages of growth) to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). Airoldi teaches that in order to identify a small set of genes providing a quantitative summary of cellular growth rate regulation, genes responding linearly to changes in growth rate (i.e., two or more active regions containing active loci other than the origin of replication) were determined by assigning false discovery rate p-values to baseline expression level (i.e., coverage), growth rate response, and goodness of fit values (p. 3, col. 2, par. 5 through p.4). As the instant claim does not define or differentiate the terms “importance score” and “weight score” as is discussed in the 112(b) rejection above, and as active regions are regions of the reference genome active during growth, it is considered that Airoldi fairly teaches the limitations of the claim regarding assigning scores to active regions. Airoldi teaches developing a model based on these values to predict growth rate in other cultures (i.e., the scores are used in the calculation of growth rate) (p. 5, col. 1, par. 1 through col. 2, par. 4). Airoldi teaches making their model available for other users (p. 5, col. 1, par. 2). As Airoldi teaches the availability of a model comprising active genes and their associated scores, it is considered that Airoldi fairly teaches the limitations of the claim regarding a reference database comprising sequences obtained at different stages of growth and multiple scores for active regions.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal for identifying actively growing bacteria based on DNA coverage at the origin of replication with the method of Airoldi for predicting growth rate using a model based on genes active during growth because both references disclose methods for using molecular data to calculate the growth rate of microorganisms. The motivation would have been to allow both the prediction of instantaneous growth rates of cellular cultures based on gene expression data, as taught by Airoldi (p. 1, col. 2, par. 1), and to probe microbiota dynamics from a single metagenomic sample, as taught by Segal [0059]. It would have been obvious to substitute the organism analyzed by Airoldi, the yeast Saccharomyces cerevisiae, with the prokaryotic organisms analyzed by Segal, for the predictable result of producing gene expression data during growth stages because one of ordinary skill in the art would have been able to carry out such a substitution. Such a substitution is supported by the analysis of growth at different time points by Segal [0293] and by the suggestion of Airoldi to extend their predictions to additional, closely related organisms (p. 5, col. 2, par. 5 through p. 6, col. 1, par. 1), which can be extended to the idea of retraining the model with prokaryotic data. Further, it would have been obvious to perform next-generation sequencing, as taught by Segal [0004], to produce gene expression data, rather than the microarray techniques of Airoldi used to assay gene expression levels, because Segal teaches determining a level or set of levels of one or more microbial RNA molecules (e.g., transcripts) using methods well known in the art [0202]. It would have been obvious to use both DNA and RNA sequencing data as Segal contemplates quantifying levels of DNA [0008] and RNA [0202]. Therefore, it would have been obvious to one of ordinary skill in the art to use known techniques to identify prokaryotic species in a microbiome sample using metagenomic data, as taught by Segal (FIG. 4 and [0052-0053]) and to predict cellular growth from gene expression signatures, as taught by Airoldi (abstract) because each element merely would have performed the same function as it did separately, and, furthermore, one of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	Regarding claim 2, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches analyzing the growth dynamics of at least one bacteria in a microbiome sample of the subject [0015], where the microbiome may be of any origin, including a gut microbiome, an oral microbiome, an intestinal microbiome, a bronchial microbiome, a skin microbiome or a vaginal microbiome (i.e., medical samples) [0072].
Regarding claim 3, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal does not teach a reference database as instantly claimed.
However, it is considered that Airoldi teaches a reference database comprising multiple scores for active regions as described above. As Airold teaches making a model (i.e., reference database) for predicting growth rates, it is considered that Airoldi fairly teaches limitations of the claim regarding preparing the reference database prior to mapping the working sequences.
Regarding claim 4, Segal in view of Airoldi teaches the method of claim 1 as described above. While Segal teaches sequencing DNA fragments of a microbiome [0007], Segal does not teach obtaining coverages of metatranscriptomic sequences.
However, Airoldi teaches that the expression level (i.e., coverage of transcriptomic sequences) of a small set of genes can be used to predict growth rate (abstract).
Regarding claim 5, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches that their described analytical methods can be embodied in many forms, including a tangible medium such as a computer for performing the method operations (i.e., the method is implemented by a computer system) [0091].
Regarding claim 6, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches the sequencing comprises high throughput sequencing [0030].
Regarding claim 9, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches alignment to a reference sequence where it is preferred to use contiguous nucleotide sequences (i.e., the working sequences are in the form of contigs) [0107].
Regarding claim 10, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches calculating peak-to-trough ratios per bacteria in each sample where the bacteria had sufficient coverage in the given sample (i.e., mapped sequences are filtered based on a coverage threshold) [0288]. Segal does not teach active regions as instantly claimed.
Regarding claims 2-6 and 9-10, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal for identifying actively growing bacteria based on DNA coverage at the origin of replication with the method of Airoldi for predicting growth rate using a model based on genes active during growth because both references disclose methods for using molecular data to calculate the growth rate of microorganisms. The motivation would have been to allow both the prediction of instantaneous growth rates of cellular cultures based on gene expression data, as taught by Airoldi (p. 1, col. 2, par. 1), and to probe microbiota dynamics from a single metagenomic sample, as taught by Segal [0059]. Specifically regarding claim 4, analyzing the microbiome samples of Segal using the methods Airoldi would have resulted in the generation of coverages of metatranscriptomic sequences as instantly claimed. Specifically regarding claim 10, combining the methods of Segal and Airoldi would have led one of ordinary skill in the art to use samples with sufficient coverage, as taught by Segal, over the active regions, as taught by Airoldi. Therefore, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 discloses a system comprising one or more computer processor circuits configured and arranged to: access a plurality of working sequences of sequenced nucleic acids of a non-cultured working sample, the working sample containing one or more prokaryotic species, the working sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA; map the working sequences to a reference database comprising reference genomes of the one or more prokaryotic species, each of the reference genomes having an origin of replication, thereby obtaining i) a list of taxonomically identified prokaryotic species of the working sample and ii) coverages of the working sequences with respect to two or more active regions of the reference genomes, the active regions containing active loci other than the origin of replication, the active regions which are active during replication and growth of the prokaryotic species, wherein each of the active regions of the prokaryotic species has an importance score and weight score based on coverages of control sequences overlapping the active regions, the control sequences from sequenced control samples of the prokaryotic species obtained at different growth stages, the importance score and weight score stored in the reference database; calculate a growth rate and a viability of the one or more prokaryotic species of the working sample based on i) the coverages of the working sequences overlapping selected active loci of the active regions and ii) the importance score and the weight score of each of the active regions; and provide an end user a predicted growth rate and viability of one or more prokaryotic species of the working sample.
Regarding claim 13, the prior art to Segal discloses a method of assessing the growth dynamics of a bacterium in a microbiome (i.e., one prokaryotic species in a sample containing more than prokaryotic species) (abstract). Segal teaches that their described analytical methods can be embodied in many forms, including a tangible medium such as a computer for performing the method operations (i.e., a system comprising one or more computer processor circuits configured and arranged to perform the method) [0091]. Segal teaches that traditional methods for studying microbial samples relied on techniques for growing (i.e., culturing) samples, while modern interpretation of the gut microbiome is based on a culture-independent, molecular view of the intestine provided by high-throughput genomic screening technologies (i.e., sequencing nucleic acids of a non-cultured sample) [0002-0003]. Segal teaches sequencing DNA fragments of a microbiome to obtain a plurality of nucleic acid sequencing data (i.e., metagenomic sequences) [0007]. Segal teaches determining a level or set of levels of one or more microbial RNA molecules, e.g., transcripts, according to methods known in the art [0202]. Segal teaches aligning (i.e., mapping) the plurality of nucleic acid sequence data to at least one reference sequence, the reference sequence being of a genome of the bacterium (i.e., reference genomes) [0007]. As Segal teaches analyzing separate phyla and species of bacteria from the microbiome samples (FIG. 4 and [0052-0053]), it is considered that Segal fairly teaches the limitations regarding obtaining a list of taxonomically identified prokaryotic species in the sample. Segal teaches analyzing the frequency of at least one nucleotide positioned at the origin of replication of the genome (i.e., the reference genomes have an origin of replication) and the frequency of at least one nucleotide positioned at the terminus of the genome, wherein the ratio of the frequencies is indicative of the growth dynamics of the bacterium [0007]. Segal teaches that bacterial growth dynamics are inferred from sequencing coverage analysis of a single metagenomic sample, where coverages are the number of mapped metagenomic reads at each genomic location [0048]. As Segal teaches that microbiota dynamics can be probed from a single metagenomic sample by examining the pattern of sequence read coverage across bacterial genomes [0059], and as Segal teaches that during bacterial DNA replication, DNA copy number near the replication origin should reflect the growth rate of the bacterial population [0059], it is considered that Segal fairly teaches the limitation regarding at least two active regions which are active during replication and growth. Segal teaches that growth dynamics refers to the growth phase of a bacterium and to the growth rate itself [0066]. As Segal teaches the identification of bacteria from a non-dividing population, which each have a single copy of the genome, from a flat sequencing coverage pattern across the genome [0048], and as viability scores are interpreted as being linked to present replication activity as discussed in Claim Interpretation, it is considered that Segal fairly teaches the limitation of calculating a viability of the one or more prokaryotic species of the sample based on the coverages. Segal teaches growing ex-vivo cultures of E. coli and sampling in the exponential and stationary growth phases for next generation DNA sequencing (i.e., control sequences from sequenced control samples of the prokaryotic species obtained at different stages of growth) [0293]. Segal teaches that the results of their analysis may be presented graphically (i.e., providing an end user a predicted growth rate and viability) [0133].
Segal does not distinctly teach producing metatranscriptomic sequences, active regions containing active loci other than the origin or replication, or importance scores and weight scores for the active regions.
However, the prior art to Airoldi discloses statistical methodology to identify quantitative aspects of the regulatory mechanisms underlying cellular proliferation in Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression data (i.e., RNA) from chemostats at known growth rates (i.e., different stages of growth) to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). Airoldi teaches that in order to identify a small set of genes providing a quantitative summary of cellular growth rate regulation, genes responding linearly to changes in growth rate (i.e., two or more active regions containing active loci other than the origin of replication) were determined by assigning false discovery rate p-values to baseline expression level (i.e., coverage), growth rate response, and goodness of fit values (p. 3, col. 2, par. 5 through p.4). As the instant claim does not define or differentiate the terms “importance score” and “weight score” as is discussed in the 112(b) rejection above, and as active regions are regions of the reference genome active during growth, it is considered that Airoldi fairly teaches the limitations of the claim regarding assigning scores to active regions. Airoldi teaches developing a model based on these values to predict growth rate in other cultures (i.e., the scores are used in the calculation of growth rate) (p. 5, col. 1, par. 1 through col. 2, par. 4). Airoldi teaches making their model available for other users (p. 5, col. 1, par. 2). As Airoldi teaches the availability of a model comprising active genes and their associated scores, it is considered that Airoldi fairly teaches the limitations of the claim regarding a reference database comprising sequences obtained at different stages of growth and multiple scores for active regions.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal for identifying actively growing bacteria based on DNA coverage at the origin of replication with the method of Airoldi for predicting growth rate using a model based on genes active during growth because both references disclose methods for using molecular data to calculate the growth rate of microorganisms. The motivation would have been to allow both the prediction of instantaneous growth rates of cellular cultures based on gene expression data, as taught by Airoldi (p. 1, col. 2, par. 1), and to probe microbiota dynamics from a single metagenomic sample, as taught by Segal [0059]. It would have been obvious to substitute the organism analyzed by Airoldi, the yeast Saccharomyces cerevisiae, with the prokaryotic organisms analyzed by Segal, for the predictable result of producing gene expression data during growth stages because one of ordinary skill in the art would have been able to carry out such a substitution. Such a substitution is supported by the analysis of growth at different time points by Segal [0293] and by the suggestion of Airoldi to extend their predictions to additional, closely related organisms (p. 5, col. 2, par. 5 through p. 6, col. 1, par. 1), which can be extended to the idea of retraining the model with prokaryotic data. Further, it would have been obvious to perform next-generation sequencing, as taught by Segal [0004], to produce gene expression data, rather than the microarray techniques of Airoldi used to assay gene expression levels, because Segal teaches determining a level or set of levels of one or more microbial RNA molecules (e.g., transcripts) using methods well known in the art [0202]. It would have been obvious to use both DNA and RNA sequencing data as Segal contemplates quantifying levels of DNA [0008] and RNA [0202]. Therefore, it would have been obvious to one of ordinary skill in the art to use known techniques to identify prokaryotic species in a microbiome sample using metagenomic data, as taught by Segal (FIG. 4 and [0052-0053]) and to predict cellular growth from gene expression signatures, as taught by Airoldi (abstract) because each element merely would have performed the same function as it did separately, and, furthermore, one of ordinary skill in the art would have recognized that the results of the combination would be predictable.
Regarding claim 14, Segal in view of Airoldi teaches the method of claim 13 as described above. Segal teaches mapping samples to a database containing full bacterial genomes [0282] to analyze the frequency of nucleotides across the whole genome [0132] (i.e., the reference database comprises whole genomes of the one or more prokaryotic species). 
Regarding claim 15, Segal in view of Airoldi teaches the method of claim 13 as described above. Segal teaches calculating peak-to-trough ratios per bacteria in each sample where the bacteria had sufficient coverage in the given sample (i.e., mapped sequences are filtered based on a coverage threshold) [0288]. Segal does not teach active regions as instantly claimed.
Regarding claim 16, Segal in view of Airoldi teaches the method of claim 13 as described above. Segal teaches mapping sequencing reads from a metagenomic sample o available bacterial genomes to determine the sequencing coverage (number of mapped metagenomic reads) at each genomic location [0048]. Segal does not teach importance scores and weight scores derived from coverages of the sequences from the control samples. 
However, Airoldi teaches collecting gene expression data from chemostats at known growth rates (i.e., nucleic acids from control samples) to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). The baseline expression level, growth rate response, and goodness of fit values taught by Airoldi (p. 3, col. 2, par. 5 through p.4) are considered as equivalents to the importance and weight scores of the instant claims, as described above. It is considered that Airoldi teaches coverages of control sequences as described above.
Regarding claims 14-16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal for identifying actively growing bacteria based on DNA coverage at the origin of replication with the method of Airoldi for predicting growth rate using a model based on genes active during growth because both references disclose methods for using molecular data to calculate the growth rate of microorganisms. The motivation would have been to allow both the prediction of instantaneous growth rates of cellular cultures based on gene expression data, as taught by Airoldi (p. 1, col. 2, par. 1), and to probe microbiota dynamics from a single metagenomic sample, as taught by Segal [0059]. Specifically regarding claim 15, combining the methods of Segal and Airoldi would have led one of ordinary skill in the art to use samples with sufficient coverage, as taught by Segal, over the active regions, as taught by Airoldi. Specifically regarding claim 16, as Airoldi is considered to teach active regions as instantly claimed, a combination of the methods of Segal and Airoldi would enable determining coverages of sequences at a single nucleotide position in an active region, as instantly claimed. Therefore, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 discloses a computer program product for calculating growth rates and viability of prokaryotic species of a non-cultured sample, the sample comprising one or more prokaryotic species, the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform a method comprising: accessing a plurality of working sequences of sequenced nucleic acids of a non-cultured working sample, the working sample containing one or more prokaryotic species, the working sequences comprising i) metagenomic sequences corresponding to DNA and ii) metatranscriptomic sequences corresponding to RNA; mapping the working sequences to a reference database comprising reference genomes of the one or more prokaryotic species, each of the reference genomes having an origin of replication, thereby obtaining i) a list of taxonomically identified prokaryotic species of the working sample and ii) coverages of the working sequences with respect to two or more active regions of the reference genomes, the active regions containing active loci other than the origin of replication, the active regions which are active during replication and growth of the prokaryotic species, wherein each of the active regions of the prokaryotic species has an importance score and weight score based on coverages of control sequences overlapping the active regions, the control sequences from sequenced control samples of the prokaryotic species obtained at different growth stages, the importance score and weight score stored in the reference database; calculating a growth rate and a viability of the one or more prokaryotic species of the working sample based on i) the coverages of the working sequences overlapping selected active loci of the active regions and ii) the importance score and the weight score of each of the active regions; and providing an end user a predicted growth rate and viability of one or more prokaryotic species of the working sample.
Regarding claim 17, the prior art to Segal discloses a method of assessing the growth dynamics of a bacterium in a microbiome (i.e., one prokaryotic species in a sample containing more than prokaryotic species) (abstract). Segal teaches that their described analytical methods can be embodied in many forms, including a tangible medium such as a computer, a computer readable medium with instructions for carrying out the method, or an electronic device having digital computer capabilities arranged to run the computer program on the tangible medium or execute the instruction on a computer readable medium (i.e., computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code executable by a processing device to perform a method) [0091]. Segal teaches that traditional methods for studying microbial samples relied on techniques for growing (i.e., culturing) samples, while modern interpretation of the gut microbiome is based on a culture-independent, molecular view of the intestine provided by high-throughput genomic screening technologies (i.e., sequencing nucleic acids of a non-cultured sample) [0002-0003]. Segal teaches sequencing DNA fragments of a microbiome to obtain a plurality of nucleic acid sequencing data (i.e., metagenomic sequences) [0007]. Segal teaches determining a level or set of levels of one or more microbial RNA molecules, e.g., transcripts, according to methods known in the art [0202]. Segal teaches aligning (i.e., mapping) the plurality of nucleic acid sequence data to at least one reference sequence, the reference sequence being of a genome of the bacterium (i.e., reference genomes) [0007]. As Segal teaches analyzing separate phyla and species of bacteria from the microbiome samples (FIG. 4 and [0052-0053]), it is considered that Segal fairly teaches the limitations regarding obtaining a list of taxonomically identified prokaryotic species in the sample. Segal teaches analyzing the frequency of at least one nucleotide positioned at the origin of replication of the genome (i.e., the reference genomes have an origin of replication) and the frequency of at least one nucleotide positioned at the terminus of the genome, wherein the ratio of the frequencies is indicative of the growth dynamics of the bacterium [0007]. Segal teaches that bacterial growth dynamics are inferred from sequencing coverage analysis of a single metagenomic sample, where coverages are the number of mapped metagenomic reads at each genomic location [0048]. As Segal teaches that microbiota dynamics can be probed from a single metagenomic sample by examining the pattern of sequence read coverage across bacterial genomes [0059], and as Segal teaches that during bacterial DNA replication, DNA copy number near the replication origin should reflect the growth rate of the bacterial population [0059], it is considered that Segal fairly teaches the limitation regarding at least two active regions which are active during replication and growth. Segal teaches that growth dynamics refers to the growth phase of a bacterium and to the growth rate itself [0066]. As Segal teaches the identification of bacteria from a non-dividing population, which each have a single copy of the genome, from a flat sequencing coverage pattern across the genome [0048], and as viability scores are interpreted as being linked to present replication activity as discussed in Claim Interpretation, it is considered that Segal fairly teaches the limitation of calculating a viability of the one or more prokaryotic species of the sample based on the coverages. Segal teaches growing ex-vivo cultures of E. coli and sampling in the exponential and stationary growth phases for next generation DNA sequencing (i.e., control sequences from sequenced control samples of the prokaryotic species obtained at different stages of growth) [0293]. Segal teaches that the results of their analysis may be presented graphically (i.e., providing an end user a predicted growth rate and viability) [0133].
Segal does not distinctly teach producing metatranscriptomic sequences, active regions containing active loci other than the origin or replication, or importance scores and weight scores for the active regions.
However, the prior art to Airoldi discloses statistical methodology to identify quantitative aspects of the regulatory mechanisms underlying cellular proliferation in Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression data (i.e., RNA) from chemostats at known growth rates (i.e., different stages of growth) to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). Airoldi teaches that in order to identify a small set of genes providing a quantitative summary of cellular growth rate regulation, genes responding linearly to changes in growth rate (i.e., two or more active regions containing active loci other than the origin of replication) were determined by assigning false discovery rate p-values to baseline expression level (i.e., coverage), growth rate response, and goodness of fit values (p. 3, col. 2, par. 5 through p.4). As the instant claim does not define or differentiate the terms “importance score” and “weight score” as is discussed in the 112(b) rejection above, and as active regions are regions of the reference genome active during growth, it is considered that Airoldi fairly teaches the limitations of the claim regarding assigning scores to active regions. Airoldi teaches developing a model based on these values to predict growth rate in other cultures (i.e., the scores are used in the calculation of growth rate) (p. 5, col. 1, par. 1 through col. 2, par. 4). Airoldi teaches making their model available for other users (p. 5, col. 1, par. 2). As Airoldi teaches the availability of a model comprising active genes and their associated scores, it is considered that Airoldi fairly teaches the limitations of the claim regarding a reference database comprising sequences obtained at different stages of growth and multiple scores for active regions.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal for identifying actively growing bacteria based on DNA coverage at the origin of replication with the method of Airoldi for predicting growth rate using a model based on genes active during growth because both references disclose methods for using molecular data to calculate the growth rate of microorganisms. The motivation would have been to allow both the prediction of instantaneous growth rates of cellular cultures based on gene expression data, as taught by Airoldi (p. 1, col. 2, par. 1), and to probe microbiota dynamics from a single metagenomic sample, as taught by Segal [0059]. It would have been obvious to substitute the organism analyzed by Airoldi, the yeast Saccharomyces cerevisiae, with the prokaryotic organisms analyzed by Segal, for the predictable result of producing gene expression data during growth stages because one of ordinary skill in the art would have been able to carry out such a substitution. Such a substitution is supported by the analysis of growth at different time points by Segal [0293] and by the suggestion of Airoldi to extend their predictions to additional, closely related organisms (p. 5, col. 2, par. 5 through p. 6, col. 1, par. 1), which can be extended to the idea of retraining the model with prokaryotic data. Further, it would have been obvious to perform next-generation sequencing, as taught by Segal [0004], to produce gene expression data, rather than the microarray techniques of Airoldi used to assay gene expression levels, because Segal teaches determining a level or set of levels of one or more microbial RNA molecules (e.g., transcripts) using methods well known in the art [0202]. It would have been obvious to use both DNA and RNA sequencing data as Segal contemplates quantifying levels of DNA [0008] and RNA [0202]. Therefore, it would have been obvious to one of ordinary skill in the art to use known techniques to identify prokaryotic species in a microbiome sample using metagenomic data, as taught by Segal (FIG. 4 and [0052-0053]) and to predict cellular growth from gene expression signatures, as taught by Airoldi (abstract) because each element merely would have performed the same function as it did separately, and, furthermore, one of ordinary skill in the art would have recognized that the results of the combination would be predictable.
Regarding claim 19, Segal in view of Airoldi teaches the method of claim 17 as described above. Segal teaches that bacterial genome sequences, or reference sequences, may be derived from NCBI's microbial genome project database and other databases disclosed in the art [0102]. As Segal teaches that the method can be embodied on a computer, computer readable medium, or an electronic device [0091], as described above, it is considered that Segal fairly teaches the limitations of the claim regarding the computer program product querying the reference database to perform said mapping.
Regarding claim 20, Segal in view of Airoldi teaches the method of claim 17 as described above. Segal teaches an electronic device having digital computer capabilities arranged to run the computer program on the tangible medium or execute the instruction on a computer readable medium (i.e., computer program product) [0091]. Segal does not teach a reference database comprising importance scores and weight scores for the active regions that are used to calculate growth rate and viability. 
However, the prior art to Airoldi discloses statistical methodology to identify quantitative aspects of the regulatory mechanisms underlying cellular proliferation in Saccharomyces cerevisiae (abstract). Airoldi teaches collecting gene expression data (i.e., RNA) from chemostats at known growth rates to predict instantaneous growth rates (p. 3, col. 1, par. 3 through col. 2, par. 1). Airoldi teaches that in order to identify a small set of genes providing a quantitative summary of cellular growth rate regulation, genes responding linearly to changes in growth rate were determined by ultimately assigning false discovery rate p-values to baseline expression level, growth rate response, and goodness of fit values (p. 3, col. 2, par. 5 through p.4). As the instant claim does not define or differentiate the terms importance score and weight score as is discussed in the 112(b) rejection above, and as active regions are regions of the reference genome active during growth, it is considered that Airoldi fairly teaches the limitations of the claim regarding assigning scores to active regions. Airoldi teaches developing a model based on these values to predict growth rate in other cultures (i.e., the scores are used in the calculation of growth rate) (p. 5, col. 1, par. 1 through col. 2, par. 4). Airoldi teaches making their model available for other users (p. 5, col. 1, par. 2). As the type of sequences obtained at different growth stages contained in the database is unclear as discussed in the 112(b) rejection above, and as Airoldi teaches the availability of a model comprising active genes and their associated scores, it is considered that Airoldi fairly teaches the limitations of the claim regarding a reference database comprising sequences obtained at different stages of growth and multiple scores for active regions.
Regarding claims 19-20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal for identifying actively growing bacteria based on DNA coverage at the origin of replication with the method of Airoldi for predicting growth rate using a model based on genes active during growth because both references disclose methods for using molecular data to calculate the growth rate of microorganisms. The motivation would have been to allow both the prediction of instantaneous growth rates of cellular cultures based on gene expression data, as taught by Airoldi (p. 1, col. 2, par. 1), and to probe microbiota dynamics from a single metagenomic sample, as taught by Segal [0059]. Regarding claim 20, as Segal teaches a computer program product for calculating growth rate as described above, such a computer program product would be capable of predicting growth rate of a sample using an algorithm produced by combining the methods of Segal and Airoldi. The nature of the problem to be solved, identifying actively growing prokaryotes in an uncultured sample, as well as the need to analyze both DNA and RNA information to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate methods for modeling actively expressed genes and identifying a higher ratio of DNA at the origin of replication. Therefore, it would have been obvious to use the method of Segal in combination with the method of Airoldi to predict the growth rate of bacteria in a microbiome.
B.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal in view of Airoldi, as applied to claim 1, and in further view of Zhang et al. (BMC Bioinformatics, 2016, 17, pp. 1-10). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 7, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches employing a smoothing filter to non-overlapping 10 Kbp bins of the total number of sequencing reads to produce smoothed coverage bins [0282 and 0284]. 
Segal does not teach using locally weighted polynomial regression for smoothing.
However, the prior art to Zhang discloses a read-depth based method to detect copy number variants (abstract). Zhang teaches mapping short reads to a human reference genome, using bins to segment the whole genome and normalizing (i.e., smoothing) the read depth (RD) signal (i.e., coverage) by locally-weighted polynomial regression (p. 3, col. 2, par. 1).
  Regarding claim 8, Segal in view of Airoldi and Zhang teach the method of claim 7 as described above. Segal teaches alignment to a reference sequence where it is preferred to use contiguous nucleotide sequences (i.e., the sequences are in the form of contigs) [0107]. 
Regarding claims 7-8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the smoothing methods of Segal for the methods of Zhang for normalizing the read depth signal of sequencing data because Segal does not disclose a specific type of smoothing method. Further, it would have been obvious to apply such a smoothing method to any mapped sequencing reads, i.e., control or working sequencing reads as instantly claimed, which are considered to be fairly taught by Segal in view of Airoldi, because one of ordinary skill in the art would expect the method described by Zhang to produce the predictable results of smoothed, binned sequences. The motivation would have been to normalize the read depth signal, as taught by Zhang (p. 3, col. 2, par. 1). 
C.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal in view of Airoldi, as applied to claim 1, and as evidenced by Qin et al. (Nature, 2012, 490, pp. 55-60). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 12, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches performing coverage analysis on publicly available in-vivo metagenomic samples from human stool [0294]. As evidenced by Qin, one of the sources of publicly available samples, faecal samples were obtained and frozen immediately before DNA extraction (i.e., the non-cultured working sample is frozen prior to sequencing) (p. 60, col. 1, par. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the data analysis methods of Segal in view of Airoldi with the sample processing methods of Qin because the common practice of freezing a sample prior to extracting nucleic acids would not be expected to affect the generated data. Segal provides the motivation for analyzing data generated from frozen samples as Segal teaches using the publicly available data of Qin for analysis [0294]. Therefore, it would have been obvious to use a method for preserving a sample by freezing, as taught by Qin, with a method for assessing the growth dynamics of a bacterium in a microbiome, as taught by Segal, to provide nucleic acid sequences for analysis.
D.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Segal in view of Airoldi, as applied to claims 1 and 17 above, and as evidenced by Homer et al. (PLOS One, 2009, 4(11), pp. 1-12). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 11, Segal in view of Airoldi teaches the method of claim 1 as described above. Segal teaches that alignment (i.e., mapping) to a reference sequence can be carried out with or based on a suitable reference alignment algorithm, including BFAST. BFAST, as evidenced by Homer, is an algorithm for aligning sequencing data (abstract) which searches for candidate alignment locations (CALs) using a global search for various length k-mer keys (i.e., mapping is performed using k-mers) (p. 2, col. 2, par. 1). 
Regarding claim 18, Segal in view of Airoldi teaches the method of claim 17 as described above. Segal teaches that alignment (i.e., mapping) to a reference sequence can be carried out with or based on a suitable reference alignment algorithm, including BFAST. BFAST, as evidenced by Homer, an algorithm for aligning sequencing data (abstract), is designed to align giga-scale short read sets (p. 1, col. 2, par. 2).
Regarding claims 11 and 18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Segal in view of Airoldi with the mapping algorithm of Homer because Segal teaches the use of BFAST for alignment. Segal provides the motivation for combining these references by teaching that a suitable reference alignment algorithm can be used to carry out their method and providing a list of preferred example algorithms, including BFAST [0107]. Therefore, it would have been obvious to use BFAST to align sequences, as taught by Homer, in combination with a method for assessing the growth dynamics of a bacterium in a microbiome, as taught by Segal, in order to produce a list of sequences aligned to a reference genome.

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631  
                
/Lori A. Clow/Primary Examiner, Art Unit 1631